Citation Nr: 1012484	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-39 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected diabetes mellitus II.

2.  Entitlement to service connection for atrial 
fibrillation/bradycardia as secondary to service-connected 
diabetes mellitus II.  

3.  Entitlement to service connection for anemia as 
secondary to service-connected diabetes mellitus II.

4.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In November 2009, the Veteran testified at a video 
conference hearing in front of the undersigned.  A 
transcript of the hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.   



At his video conference hearing, the Veteran stated that he 
has been receiving treatment at the VA Medical Center (VAMC) 
in Iron Mountain, Michigan; the VAMC in Ironwood, Michigan; 
and, via video conference, at the VAMC in Milwaukee, 
Wisconsin, since 1999.  Only records from the VAMCs in Iron 
Mountain and Milwaukee from April 2003 to June 2007 are on 
file.  Even though the Veteran stated he would submit these 
records, VA has a duty to obtain all outstanding VA 
treatment records.  38 C.F.R. § 3.159(c)(2) (2009).  
Therefore, on remand, the RO or AMC should attempt to obtain 
the Veteran's treatment records from the aforementioned 
facilities.  While the appeal is on remand, the RO or AMC 
should also work with the Veteran in obtaining treatment 
records from Grandview Hospital.

The crux of the Veteran's appeal is that his depression, 
atrial fibrillation, anemia, and hypertension were caused 
and/or aggravated by his service connected diabetes 
mellitus.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Service connection cannot be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Temporary or intermittent flare-ups of symptoms 
of a condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


VA has a duty to ensure that any examination or VA opinion 
it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board observes that the Veteran was 
provided with two examinations for his four disorders.  
However, neither of the examinations was adequate for rating 
purposes.  For example, the September 2008 examiner for the 
Veteran's depression examination did not review the claims 
file.  Additionally, the September 2008 examiner for the 
Veteran's atrial fibrillation/bradycardia, anemia, and 
hypertension claims provided incomplete opinions.  More 
specifically, he found that the Veteran's atrial 
fibrillation/bradycardia, hypertension, and anemia were not 
due to his diabetes.  No opinion was given with regard to 
aggravation.  He also found that the Veteran's hypertension 
"could" worsen due to his diabetes.  Thus, the examiner did 
not provide an opinion on whether it is at least as likely 
as not that the Veteran's atrial fibrillation/bradycardia 
and/or anemia were aggravated by his service-connected 
diabetes and only provided a speculative opinion regarding 
whether the Veteran's hypertension was aggravated by his 
service-connected diabetes.  The Board therefore finds that 
a remand is necessary to provide the Veteran with adequate 
medical opinions that rely on all the evidence of record, 
fully explain all findings and opinions in sufficient 
detail, and do not rely on speculation.  

Accordingly, the case is REMANDED for the following action:

1.	To the extent possible, all outstanding 
VA treatment records pertaining to any 
treatment the Veteran has received for 
his disorders at the VA Medical Centers 
in Iron Mountain, Michigan, and 
Milwaukee, Wisconsin, as well as the VA 
Medical Clinic in Ironwood, Michigan, 
should be obtained and associated with 
the claims folder.  If any records are 
not available, please make specific 
note of that fact in the claims file.

2.	Send the Veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information, for Grandview Hospital, 
and, if the Veteran returns the form, 
attempt to obtain the records 
identified.  If any records are still 
not available, please make specific 
note of that fact in the claims file.

3.	After the above mentioned items have 
been completed, the Veteran's claims 
file should be returned to one of the 
September 2008 examiners, P.L. or Dr. 
C.L.H., who conducted the Veteran's 
compensation and pension examination 
for diabetes in order to determine 
whether the Veteran's service-connected 
diabetes aggravated his atrial 
fibrillation/bradycardia, his anemia, 
and/or his hypertension.  If neither 
P.L. nor Dr. C.L.H. is available, the 
Veteran's claims file should be 
forwarded to another appropriate 
clinician.  The claims file and a copy 
of this remand must be made available 
to and reviewed by the examiner.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

The examiner should specifically state 
whether or not the Veteran's atrial 
fibrillation/bradycardia, anemia, 
and/or hypertension are at least as 
likely as not (i.e., probability of 50 
percent) aggravated by his service-
connected diabetes.  If the examiner 
determines that a there has been 
aggravation as a result of the diabetes 
mellitus, the examiner should report 
the baseline level of severity of the 
atrial fibrillation/bradycardia, 
anemia, and/or hypertension prior to 
the onset of aggravation, or by the 
earliest medical evidence created at 
any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity.  If the examiner is unable 
to give an opinion without resorting to 
mere speculation, the examiner should 
state so and give the reasons why he or 
she cannot give such an opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

4.	Then, the Veteran's claims file should 
be returned to the psychologist who 
conducted the Veteran's September 2008 
compensation and pension examination, 
G.S.K., for depression to determine 
whether the Veteran is diagnosed with 
depression and, if so, whether his 
service-connected diabetes caused or 
aggravated his depression.  If G.S.K. 
is not available, the Veteran's claims 
file should be forwarded to another 
appropriate clinician.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

The examiner should specifically state 
whether or not the Veteran is diagnosed 
with depression and, if so, whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that 
depression was caused or aggravated by 
his service-connected diabetes.  If the 
examiner determines that the Veteran's 
depression has been aggravation as a 
result of the diabetes mellitus, the 
examiner should report the baseline 
level of severity of the depression 
prior to the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the receipt of 


medical evidence establishing the 
current level of severity.  If the 
examiner is unable to give such an 
opinion without resorting to mere 
speculation, the examiner should state 
so and give the reasons why he or she 
cannot give such an opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

5.	After any additional development deemed 
necessary is accomplished, the 
Veteran's claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.       

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


